Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2005

Azubuko v. MA State Pol
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2749




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Azubuko v. MA State Pol" (2005). 2005 Decisions. Paper 318.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/318


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-157                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-2749
                                    ________________

                              CHUKWUMA E. AZUBUKO,
                                       Appellant

                                             vs.

                         MASSACHUSETTS’ STATE POLICE
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                                 (D.C. Civ. No. 04-4176)
                      District Judge: Honorable R. Barclay Surrick
                     _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  September 23, 2005
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                 Filed October 28, 2005


                               _______________________

                                       OPINION
                               _______________________


PER CURIAM.

              Chukwuma E. Azubuko appeals the District Court’s denial of his request

for a hearing by a three-judge panel of the district court. Because he sets forth no legal

                                              1
basis for such a hearing, we will dismiss his appeal as legally frivolous.

              On September 2, 2004, Azubuko filed a Motion to Proceed In Forma

Pauperis in the United States District Court for the Eastern District of Pennsylvania. In a

written opinion filed on November 11, the District Court denied Azubuko’s request to

proceed in forma pauperis, and went on to observe that even if the motion had been

granted, Azubuko’s Complaint alleging civil rights violations by the Massachusetts State

Police would nonetheless be dismissed for failure to state a claim upon which relief could

be granted, lack of personal jurisdiction, and/or improper venue.1 Azubuko filed a motion

for reconsideration on December 1, 2004, which the Court denied on April 1, 2005. This

was followed by a motion for a hearing by a three-judge court, filed on April 11, which

was denied on May 12. On May 26, Azubuko timely filed a Notice of Appeal from the

District Court’s May 12 Order.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

Because Azubuko has been granted in forma pauperis status pursuant to 28 U.S.C. §

1915, we must first review this appeal for possible dismissal pursuant to 28 U.S.C. §

1915(e)(2)(B). An appeal may be dismissed as frivolous if it has no arguable basis in law

or fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S. Ct. 1827, 1831-32, 104 L. Ed. 2d

338 (1989). Azubuko appeals the District Court’s denial of his request for a hearing by a



   1
              The Court also noted that Azubuko has filed numerous frivolous
complaints in various state and federal courts over the past ten years, despite a warning
from the Second Circuit in 2000 that future frivolous filings could result in sanctions.

                                              2
three-judge panel of the District Court. In his motion, Azubuko cites no authority

providing a basis for a hearing by a three-judge panel under the circumstances present in

his case, and we are aware of none. As there is no legal basis for such a hearing, his

appeal lacks an arguable basis in law, and accordingly, it will be dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B).




                                             3